In the name of God the Merciful and the Compassionate,
May God bless the most honourable of Messengers,
Mr. President,
Your Majesties,
Excellencies,
Secretary-General of the United Nations,
Ladies and gentlemen,
At the outset, I would like to warmly congratulate His Excellency Ambassador Volkan Bozkir, Permanent Representative of the sisterly Republic of Turkey, on assuming the presidency of the United Nations General Assembly at its seventy-fifth session. I wish him every success in his new tasks.
I would also like to express my sincere thanks and gratitude to Tijjani Muhammad-Bande, Permanent Representative of our sisterly State of Nigeria, for the high skill and professionalism with which he steered the previous session of the United Nations General Assembly.
In this regard, I would like to pay tribute to His Excellency the United Nations Secretary-General, Mr. Antonio Guterres, for his continued great efforts and endeavours to reform and lead the Organization in the service of international peace and security.
This session is being held in extremely complex global circumstances due to the health crisis caused by the spread of the COVID-19 pandemic, which has cast its shadow on various aspects of life in all countries of the world. Its tragic repercussions and challenges have caused the deaths of hundreds of thousands of people in various countries and have totally paralysed the global economic system.
This crisis has also exposed the weaknesses of current measures, which means that we all must unite our efforts to contain and mitigate its economic impact, in particular on developing countries, whose economic systems have been severely affected by the crisis.
We in the Islamic Republic of Mauritania have taken the measures necessary to reduce the spread and effect of the virus and to particularly protect the poorest in society. The most important of these measures is to monitor local markets and replenish them with the basic needs to prevent price hikes, ensure the availability of basic medicines at fixed prices and provide assistance to thousands of vulnerable and poor families hard hit by the economic recession.
The COVID-19 pandemic has had negative repercussions on our national economy and the economies of our African neighbours. It has caused a decline in gross domestic product. That has led to a decrease in tax revenue, increased spending and budget deficit. We therefore reiterate our call from this rostrum to eliminate the external debt of African countries in order to enable them to cope with the pandemic and its social and economic consequences.
This year, we celebrate the seventy-fifth anniversary of the founding of our prestigious Organization. Let us also take this opportunity to consider ways to improve its performance as we seek to achieve the Sustainable Development Goals by 2030 and overcome major global challenges in the areas of the environment, climate, health, education, security, stability and development.
In that regard, His Excellency the President of the Republic, Mr. Mohamed Ould Cheikh El Ghazouani, has announced an economic programme focused on the following: fostering the infrastructure to support growth; promoting capacity-building in social sectors to stimulate demand; upgrading and supporting the productive sectors to achieve self-sufficiency in food production; supporting the entire private sector; combating desertification and drought; and increasing employment opportunities. The programme will enable us to ensure that our economy supports public policy, with a strategy of accelerated growth and common prosperity that is more inclusive and environmentally friendly, in order to make greater progress towards achieving the Sustainable Development Goals by 2030.
We have exerted great efforts to implement projects and programmes aimed at combating various forms of injustice, marginalization and vulnerabilities by securing universal access to basic services and supporting the health and educational systems. That is in addition to strengthening national unity, fostering social cohesion, calming the political arena, building a State of law, protecting freedoms and establishing the rules of good governance.
We also continue to work to develop the educational system so as to instil in our generations the principles of freedom, tolerance and openness, based on our cultural and civilizational constants. The goal is to raise the quality of our education and develop its scientific and professional aspects as required by the national economy.
With regard to the fight against poverty, we have also focused on addressing social disparities and marginalization while supporting the most vulnerable and fostering social solidarity. We established the Agency for National Solidarity and the Fight against Exclusion and have launched a series of ambitious projects aimed at improving employment and livelihoods, improving purchasing power and facilitating access to basic services, such as electricity, drinking water, health and education.
In addition, programmes have been developed to train young people and help them to enter the labour market, thereby contributing to the development of the national economy. Considerable efforts have been made to help women play their role by participating fully in political life and public affairs.
In order to achieve sustainable development, we focus on an independent judiciary, the protection of human rights, promoting democracy and individual and collective freedoms, freedom of the press, the transparency of political institutions, ensuring that the Parliament plays its role in oversight and accountability, securing transparency as a comprehensive approach in managing public affairs and the development of legal and regulatory mechanisms to eliminate corruption and bribery.
There can be no development without security and vice versa. The Islamic Republic of Mauritania has been keen to develop an effective strategy to combat terrorism and various forms of extremism with a comprehensive approach that takes the ideological, security, economic and social dimensions into account. When we chaired the work of the Group of Five for the Sahel, we, along with our regional and international partners, engaged in intense consultations to develop a road map that would neutralize terrorism and dry up its sources of funding. In that regard, our country took part in various meetings and hosted two summits that enabled us to make progress in the fight against violent extremism in the Sahel region. That fight must be fully respectful of human rights.
For decades, the countries of the Maghreb have endured the consequences of the dispute in Western Sahara. Mauritania maintains its consistent and unbiased position. We have excellent relations with all parties concerned and support the efforts of the United Nations and all relevant Security Council resolutions aimed at finding a sustainable and acceptable solution for all parties.
With regard to the crisis in Mali, we have successfully exerted mediation efforts to enable President Ibrahim Boubacar Keita to travel abroad for treatment. We also called on the parties to the crisis to push forward an agreement on outstanding issues in order to return to constitutional status. I take this opportunity to applaud the efforts of the current Malian authorities and the Economic Community of West African States to resolve the crisis at the earliest and ensure a return to constitutional life in the country.
We also stress that we remain on the side of just causes in all international forums. We reiterate our firm commitment to the right of the Palestinian people to dignity and sovereignty within the framework of an independent and viable State, with East Jerusalem as its capital, in accordance with the Arab Peace Initiative and relevant international resolutions. We also reiterate our condemnation of the ongoing human rights violations by Israel in Palestine and the remaining Arab territories.
In Libya, we also support international efforts to bring peace to that brotherly country and ensure its unity and sovereignty.
With regard to the situation in the Syrian Arab Republic, we stress the need to seriously pursue a political solution to preserve the unity of that brotherly Arab country, its independence, its people’s dignity and its right to a secure and peaceful life.
With respect to Yemen, we stress our support for legitimacy and call for a peaceful solution in accordance with relevant Arab initiatives and international resolutions. At the same time, we condemn the terrorist attacks on the Kingdom of Saudi Arabia which target its national security.
May peace and God’s mercy and blessings be upon you.